813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward G. ELDRIDGE, Plaintiff-Appellant,v.Scott ENGLISH, Maryland State Police;  Trooper Miles,Maryland State Police, individually and in theircapacity within the Maryland StatePolice, Defendants-Appellees,andSherman Block, Sheriff, Los Angeles County, individually andin his capacity within the Sheriff's Department, Defendant.
No. 86-7679.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 5, 1987.Decided March 4, 1987.

Before RUSSELL, PHILLIPS and CHAPMAN, Circuit Judges.
Edward G. Eldridge, appellant pro se.
James Joseph Doyle, III, Office of the Attorney General of Maryland, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny appointment of counsel, dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Eldridge v. Block, C/A No. 84-4340-HM (D.Md., Sept. 10, 1986).


2
AFFIRMED.